1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    MEADOWGATE                                Case No.: 17cv230-LAB (KSC)
      TECHNOLOGIES, LLC,
12
                                 Plaintiff,     ORDER OF DISMISSAL
13
      v.
14
      FIASCO ENTERPRISES, INC.,
15
                               Defendant.
16
17
18         The joint motion to dismiss (Docket no. 66) is GRANTED. This action is
19   DISMISSED WITH PREJUDICE, and the parties shall each bear their own costs
20   and attorney’s fees. All pending dates are VACATED. The Clerk is directed to
21   close the docket.
22
23         IT IS SO ORDERED.
24   Dated: October 16, 2019
25
26                                            Hon. Larry Alan Burns
27                                            Chief United States District Judge

28

                                               1
                                                                          17cv230-LAB (KSC)
